 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   FRANK CRUZ,                                        Case No. 1:19-cv-00590-LJO-SAB

12                  Plaintiff,                          ORDER DISREGARDING PLAINTIFF’S
                                                        MOTION TO PROCEED IN FORMA
13           v.                                         PAUPERIS AS MOOT AND DIRECTING
                                                        OFFICE OF THE CLERK TO ISSUE
14   H. TY KHARAZI, et al.,                             SUMMONSES AND NEW CASE
                                                        DOCUMENTS
15                  Defendants.
                                                        (ECF No. 2)
16

17          On May 6, 2019, Frank Cruz (“Plaintiff”) filed this action against H. Ty Kharazi, Yarra

18 Law Group, Mel Abdelaziz, County of Fresno, Margaret Mims, and J. Puente (collectively

19 Defendants”) alleging that they posted a notice to vacate on his real property along with an
20 application to proceed in forma pauperis in this action. (ECF Nos. 1, 2.) On May 20, 2019, an

21 order issued requiring Plaintiff to complete and file a long form application to proceed without

22 prepayment of fees or pay the filing fee within twenty days. (ECF No. 3.) On May 28, 2019,

23 Plaintiff filed a first amended complaint. (ECF No. 4.) On June 7, 2019, Plaintiff paid the filing

24 fee for this action and a request for judicial notice was filed by Defendant Kharazi regarding

25 Plaintiff’s financial status. (ECF No. 6.)

26          As Plaintiff has now paid the filing fee, his application to proceed in forma pauperis is

27 HEREBY DISREGARDED as moot and the Office of the Clerk is DIRECTED to issue the

28 summonses and new case documents in this matter. Plaintiff is directed to paragraph 1 of the


                                                    1
 1 scheduling order to be issued in this action, which provides that the summons and complaint

 2 shall be served within 20 days of the filing of the complaint. Plaintiff shall promptly file proof

 3 of service with the Court upon completion of service.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 10, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
